                        UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF FLORIDA
                                    Miami Division
                          Case Number: 20-20864-CIV-MORENO

 NATALIE SUESCAN, as the natural parent of
 Emily Elise Hernandez,

                 Plaintiff,
 vs.

 DURACELL INC. a/k/a THE DURACELL
 COMPANY and WALGREEN CO., a foreign
 profit corporation,

             Defendant.
_________________________________________/
      ORDER ADOPTING MAGISTRATE JUDGE GOODMAN’S REPORT AND
                            RECOMMENDATIONS
       THE MATTER was referred to the Honorable Jonathan Goodman, United States
Magistrate Judge, for a Report and Recommendation on Defendants' Motion to Strike Liability
Expert and To Prevent Plaintiff From Calling Experts at Trial and Defendants' Motion for
Spoliation-Caused Sanctions, which were both filed on November 20, 2020. Magistrate Judge
Goodman filed Report and Recommendations on the motions (D.E. 32 and 33).
       As to the Report and Recommendation on Defendants’ Motion to Strike Liability Expert
and to Prevent Plaintiff From Calling Experts at Trial (D.E. 32), filed on June 11, 2021, Magistrate
Judge Goodman recommends that the motion be granted in part and denied in part, recommending
that the Court (1) exclude all of Plaintiff expert witnesses other than Meier; (2) require Plaintiff to
provide all of the materials missing from Meier’s report (assuming any are missing) within five
days, including an expert report signed by Meier; (3) permit Defendants to take a second deposition
of Meier within two weeks of receiving the additional information; and (4) permit Defendants to
obtain supplemental expert opinions from their experts, based on the new material provided. No
objections to that Report and Recommendation were filed. Instead, the Plaintiff filed a reply,
stating that “there was a communication mistake and Mr. Meier sent an email to [Plaintiff’s
counsel] but not the documents to the Defendant” and that “[o]n June 15, 2021, [Plaintiff’s
counsel] was informed that all of the requested documents had been sent to the Defendant’s
attorney.” (D.E. 34 ¶¶ 3-4).
        Regarding the Report and Recommendation on Defendants’ Motion for Spoliation-Caused
Sanctions, filed on June 14, 2021, Magistrate Judge Goodman recommends that the Court permit
the parties to submit evidence on the timing of the warning letter and to ask the jury if the “forward-
all-batteries” letter was received before or after the batteries were discarded. In his well-reasoned
report, Magistrate Judge Goodman further recommends that if the batteries were discarded after
the letter was received, then the Court should dismiss the case with prejudice, and, on the other
hand, if the batteries were discarded before the letter, then the Court should not impose sanctions.
Specifically, Magistrate Judge Goodman recommends that the Court give jury instructions and a
verdict form with a special interrogatory: were the five batteries not sent to Duracell discarded
before or after Plaintiff’s counsel received the March 28, 2016 letter? If the jury’s answer is “after,”
then the case should be dismissed with prejudice. However, if the jury’s answer is “before,” then
no sanctions should be imposed. No objections to this Report and Recommendation have been
filed and the time to do so has passed.
        Thus, after review of the entire file and record, and being otherwise fully advised in the
premises, it is
        ADJUDGED that United States Magistrate Judge Jonathan Goodman’s Report and
Recommendations (D.E. 32 and 33) are AFFIRMED and ADOPTED. Accordingly, it is
        ADJUDGED that Defendants’ Motion to Strike Liability Expert and to Prevent Plaintiff
From Calling Experts at Trial (D.E. 27) is granted in part and denied in part as follows: (1) all
of Plaintiff’s expert witnesses other than Meier are excluded; (2) Plaintiff shall provide all of the
materials missing from Meier’s report (assuming any are missing) within five days, including an
expert report signed by Meier; (3) Defendants are permitted to take a second deposition of Meier
within two weeks of receiving the additional information; and (4) Defendants are permitted to
obtain supplemental expert opinions from their experts, based on the new material provided.




                                                   2
       ADJUDGED that a ruling on Defendants' Motion for Spoliation-Caused Sanctions is
deferred until trial. At trial, the Court shall give jury instructions and a special verdict form with
a special interrogatory, as noted in Magistrate Judge Goodman’s well-reasoned report. The Court
will then determine whether sanctions are appropriate based on the jury’s finding.
       DONE AND ORDERED in Chambers at Miami, Florida, this 29th of June 2021.




                                       ______________________________________
                                             FEDERICO A. MORENO
                                             UNITED STATES DISTRICT JUDGE

Copies furnished to:

United States Magistrate Judge Jonathan Goodman
Counsel of Record




                                                  3
